UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K/A (Amendment No. 1) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-09358 BULOVA TECHNOLOGIES GROUP, INC (Exact name of registrant as specified in its charter) Florida 83-0245581 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 19337 U.S. Highway 19 North, Suite 525 Clearwater, Florida 33764 (Address of principal executive offices) (Zip Code) (727) 536-6666 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Securities registered pursuant to Section12(g) of the Act: Common Stock, $.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ As of January 6, 2012, the aggregate market value of the voting stock held by non-affiliates of the Company was $1,043,302, which excludes voting stock held by directors, executive officers and holders of 5percent or more of the voting power of the Company’s common stock (without conceding that such persons are “affiliates” of the Company for purposes of federal securities laws). The Company has no outstanding non-voting common equity. As of January 6, 2012, the Company had 565,988,243 shares of Common Stock issued and outstanding, and 2,000,000,000 shares of Preferred Stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE There are no documents incorporated by reference EXPLANATORY NOTE This Amendment No.1 on Form 10-K/A (this “Form 10-K/A”) amends our Annual Report on Form 10-K for the fiscal year ended September 30, 2011, as initially filed with the Securities and Exchange Commission (the “SEC”) on January 13, 2012, in response to comments by the Securities and Exchange Commission to amend and restate Item 9a. Controls and Procedures, of the original report, and to correct a signature on page 38 of the report.Accordingly, Item 9a. Controls and Procedures have been restated and the signature page has been updated. No other changes have been made to the Form 10-K.This form 10-K/A does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the Form 10-K. 2 BULOVA TECHNOLOGIES GROUP, INC. FORM 10-K FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS Page PART I Item1. Business 4 Item2. Properties 7 Item3. Legal Proceedings 7 Item4. Submission of Matters to a Vote of Security Holders 7 PART II Item5. Market for Registrant’s Common Equity and Related Stockholder Matters 8 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item8. Consolidated Financial Statements 11 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 22 Item9A. Controls and Procedures 22 PART III Item10. Directors, Executive Officers and Corporate Governance of the Registrant 23 Item11. Executive Compensation 24 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 25 Item13. Certain Relationships and Related Transactions and Director Independence 26 Item14. Principal Accountant Fees and Services 26 PART IV Item15. Exhibits and Financial Statement Schedules 27 Signatures 27 EX-31.1 Rule 13a-14(a) Certification of President and Principal Executive Officer EX-31.2 Rule 13a-14(a) Certification of Treasurer and Principal Financial Officer EX-32.1 Certification of President and Principal Executive Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 EX-32.2 Certification of Treasurer and Principal Financial Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 3 PART I FORWARD LOOKING STATEMENTS Certain portions of this report, and particularly the Management’s Discussion and Analysis of Financial Condition and Results of Operations, and the Notes to Consolidated Financial Statements, contain forward-looking statements which represent the Company’s expectations or beliefs concerning future events. The Company cautions that these statements are further qualified by important factors that could cause actual results to differ materially from those in the forward-looking statements, Item1 . Business Bulova Technologies Group, Inc. ("BLVT" or the "Company") was originally incorporated in Wyoming in 1979 as “Tyrex Oil Company”.During 2007, the Company divested itself of all assets and previous operations.During 2008, the Company filed for domestication to the State of Florida, and changed its name to Bulova Technologies Group, Inc. and changed its fiscal year from June 30 to September 30.On January 1, 2009 the Company acquired the stock of a private company that was under common control and began operations in Florida. The Company operates as a government contractor in the United States. Headquarter facilities are in Clearwater and Brandon, Florida and its operating facilities are located in Mayo, Florida. BT Manufacturing Company LLC – prior to discontinuance, its operations were located in Melbourne, Florida, in a 35,000 square foot facility where it assembled a wide range of printed circuit boards, including single sided through 14 layers, through-hole, surface mount and mixed.It manufactured cable assemblies and complete systems and offered value-add services such as direct-ship to end customers, depot repair and design assistance.In June 2010, the Company determined to dispose of BT Manufacturing Company LLC, and as such has accounted for this business segment as a discontinued operation.Final settlement and disposition of this segment was accomplished during the quarter ended March 31, 2011. Bulova Technologies Ordnance Systems LLC. – located on 261 acres in Mayo, Florida is a load, assembly, and pack facility specializing in fuzes, safe and arming devices and explosive simulators.Bulova Technologies Ordnance Systems LLC is registered with the United States Department of State Directorate of Defense Trade Controls (DDTC).It produces a variety of pyrotechnic devices, ammunition and other energetic materials for the U. S. Government and other allied governments throughout the world. Bulova Technologies (Europe) LLC– located in the Company’s corporate headquarters in Clearwater, Florida, this subsidiary was originally formed to administer an acquisition contract that Bulova Technologies Ordnance Systems LLC was awarded from the U.S. Department of Defense in January 2009.The Company has since changed the name to Bulova Technologies (Europe) LLC and is developing a Mortar Exchange program to facilitate the needs of NATO member countries.The Company has leased an apartment in Frankfurt, Germany to facilitate this program. Bulovatech Labs, Inc., prior to its disposal was located in Clearwater, Florida.This entity was formed to incubate, develop and license commercial applications of technologies pertinent to the defense, alternative energy and healthcare industries.Subsequent to its formation Bulovatech Labs, Inc. made various loans and investments in both private and public companies.On June 25, 2010, the Company sold all of its interest in Bulovatech Labs in exchange for 200,000,000 shares of Growth Technologies International, Inc. (GRWT). Segments Commencing with the Company’s acquisition of 3Si Holdings, Inc. in January of 2009, the Company operated in two business segments, government contracting and contract manufacturing.With the Company’s disposal of BT Manufacturing Company LLC, the Company is no longer operating more than one business segment as all efforts of the company are now focused on Department of Defense contracting Item 1A. Risk Factors You should carefully consider the following risk factors and other information contained or incorporated by reference in this Form 10-K, including “Part II — Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations”. Any of these risks could materially adversely affect our business and our financial condition, results of operations and cash flows, which could in turn materially adversely affect the price of our common stock. Our contracts (revenue arrangements) with U.S. Government customers entail certain risks. A decline in or a redirection of the U.S. defense budget could result in a material decrease in our sales, earnings and cash flows. 4 Our government contracts are primarily dependent upon the U.S. defense budget. We, as well as other defense contractors, have benefited from increased overall Department of Defense (DoD) spending over recent years, including supplemental appropriations for military operations in Iraq, Afghanistan and the Global War on Terror (GWOT).However, future DoD budgets could be negatively affected by several factors, including events we cannot foresee, U.S. Government budget deficits, current or future economic conditions, new administration priorities, U.S. national security strategies, a change in spending priorities, the cost of sustaining U.S. military and related security operations in Iraq and Afghanistan and other locales around the world where U.S. military support may be pivotal, and other related exigencies and contingencies. While we are unable to predict the impact and outcome of these uncertainties, the effect of changes in these DoD imperatives could cause the DoD budget to remain unchanged or to decline (or even to increase). A significant decline in or redirection of U.S. military expenditures in the future could result in a decrease to our sales, earnings and cash flows. The loss or significant reduction in government funding of a large program in which we participate could also result in a decrease in our future sales, earnings and cash flows. U.S. Government contracts are also conditioned upon continuing approval by Congress of the amount of necessary spending. Congress usually appropriates funds for a given program on a September 30 fiscal year basis, even though contract periods of performance may extend over many years. Consequently, at the beginning of a major program, the contract is usually partially funded, and additional monies are normally committed to the contract by the procuring agency only as appropriations are made by Congress for future fiscal years. Given the potential for uncertainty in the DoD fiscal process as we begin a new political era in the United States, and given the dangerous and volatile global condition in which the U.S. is a primary stabilizing force, our approach to future business planning will include our best assessments and judgments on how to account for change and adapt to new conditions and circumstances. We rely predominantly on sales to U.S. Government entities, and the loss of a significant number of our contracts would have a material adverse effect on our results of operations and cash flows. Our sales are predominantly derived from contracts (revenue arrangements) with agencies of, and prime system contractors to, the U.S. Government. The loss of all or a substantial portion of our sales to the U.S. Government would have a material adverse effect on our results of operations and cash flows. A substantial majority of our total sales are for products and services under contracts with various agencies and procurement offices of the DoD or with prime contractors to the DoD. Although these various agencies, procurement offices and prime contractors are subject to common budgetary pressures and other factors, our customers exercise independent purchasing decisions. Because of this concentration of contracts, if a significant number of our DoD contracts and subcontracts are simultaneously delayed or cancelled for budgetary, performance or other reasons, it would have a material adverse effect on our results of operations and cash flows. In addition to contract cancellations and declines in agency budgets, our backlog and future financial results may be adversely affected by: •curtailment of the U.S. Government’s use of technology or other services and products providers, including curtailment due to government budget reductions and related fiscal matters; •developments in Iraq, Afghanistan or other geopolitical developments that affect demand for our products and services; •our ability to hire and retain personnel to meet increasing demand for our services; and •technological developments that impact purchasing decisions or our competitive position. Our government contracts contain unfavorable termination provisions and are subject to audit and modification.If a termination right is exercised by the government, it could have a material adverse effect on our business, financial condition and results of operations. Companies engaged primarily in supplying defense-related equipment and services to U.S. Government agencies are subject to certain business risks peculiar to the defense industry. These risks include the ability of the U.S. Government to unilaterally: •suspend us from receiving new contracts pending resolution of alleged violations of procurement laws or regulations; •terminate existing contracts; •reduce the value of existing contracts; •audit our contract-related costs and fees, including allocated indirect costs; and •control and potentially prohibit the export of our products. All of our U.S. Government contracts can be terminated by the U.S. Government either for its convenience or if we default by failing to perform under the contract. Termination for convenience provisions provide only for our recovery of costs incurred or committed settlement expenses and profit on the work completed prior to termination. Termination for default provisions provide for the contractor to be liable for excess costs incurred by the U.S. Government in procuring undelivered items from another source. Our contracts with foreign governments generally contain similar provisions relating to termination at the convenience of the customer. U.S. Government agencies, including the Defense Contract Audit Agency and various agency Inspectors General routinely audit and investigate costs and performance on contracts, as well as accounting and general business practices of contractors. Based on the results of such audits, the U.S. Government may adjust contract related costs and fees, including allocated indirect costs. In addition, under U.S. Government purchasing regulations, some costs, including most financing costs, portions of research and development costs, and certain marketing expenses may not be reimbursable under U.S. Government contracts. 5 We may not be able to win competitively awarded contracts or receive required licenses to export our products, which would have a material adverse effect on our business, financial condition, results of operations and future prospects. Our government contracts are subject to competitive bidding. We obtain many of our U.S. Government contracts through a competitive bidding process. We may not be able to continue to win competitively awarded contracts. In addition, awarded contracts may not generate sales sufficient to result in our profitability.We are also subject to risks associated with the following: •the frequent need to bid on programs in advance of the completion of their design, which may result in unforeseen technological difficulties and/or cost overruns; •the substantial time, effort and experience required to prepare bids and proposals for competitively awarded contracts that may not be awarded to us; •design complexity and rapid technological obsolescence; and •the constant need for design improvement. In addition to these U.S. Government contract risks, we are required to obtain licenses from U.S. Government agencies to export many of our products and systems. Additionally, we are not permitted to export some of our products. Failure to receive required licenses would eliminate our ability to sell our products outside the United States. We are subject to the risks of current and future legal proceedings, which could have a material adverse effect on our business, financial condition, results of operations and future prospects. At any given time, we are a defendant in various material legal proceedings and litigation matters arising in the ordinary course of business, including litigation, claims and assessments that have been asserted against acquired businesses, which we have assumed. Although we maintain insurance policies, these policies may not be adequate to protect us from all material judgments and expenses related to potential future claims and these levels of insurance may not be available in the future at economical prices or at all. A significant judgment against us, arising out of any of our current or future legal proceedings and litigation, could have a material adverse effect on our business, financial condition, results of operations and future prospects. Intense competition in the industries in which our businesses operate could limit our ability to attract and retain customers. The defense industry and the other industries in which our businesses operate and the market for defense applications is highly competitive.We expect that the DoD’s increased use of commercial off-the-shelf products and components in military equipment will continue to encourage new competitors to enter the market. We also expect that competition for original equipment manufacturing business will increase due to the continued emergence of merchant suppliers. Additionally, some of our competitors are larger than we are and have more financial and other resources than we have. Our level of debt and our ability to make payments on or service our indebtedness may adversely affect our financial and operating activities or ability to incur additional debt. With our January 1 2009 acquisition of 3Si Holdings, Inc., we assumed a certain amount of indebtedness associated with the business operations acquired.At September 30, 2011, we had approximately $7.3 million in aggregate principal amount of outstanding debt related to continuing operations. In addition, at September 30, 2011, we had approximately $1.2 million of indebtedness to shareholders under revolving credit facilities with our Chairman and Chief Executive Officer. In the future, we may need to increase our borrowings, subject to limitations imposed on us by our debt agreements. Further discussion concerning the scheduled maturity of our outstanding debt, is included in Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations — Liquidity and Capital Resources . Our ability to make scheduled payments of principal and interest on our indebtedness and to refinance our existing debt, including the scheduled maturities of our outstanding debt, depends on our future financial performance as well as our ability to access the capital markets, and the relative attractiveness of available financing terms. We do not have complete control over our future financial performance because it is subject to economic, political, financial (including credit market conditions), competitive, regulatory and other factors affecting the defense industry, as well as commercial industries in which we operate. It is possible that in the future our business may not generate sufficient cash flow from operations to allow us to service our debt and make necessary capital expenditures. If this situation occurs, we may have to reduce costs and expenses, sell assets, restructure debt or obtain additional equity capital. We may not be able to do so in a timely manner or upon acceptable terms in accordance with the restrictions contained in our debt agreements. 6 Our level of indebtedness has important consequences to us. These consequences may include: •requiring a substantial portion of our net cash flow from operations to be used to pay interest and principal on our debt and therefore be unavailable for other purposes, including acquisitions, capital expenditures, paying dividends to our shareholders, repurchasing shares of our common stock, research and development and other investments; •limiting our ability to obtain additional financing for acquisitions, working capital, investments or other expenditures, which, in each case, may limit our ability to carry out our acquisition strategy; •increasing interest expenses due to higher interest rates on our borrowings that have variable interest rates; •heightening our vulnerability to downturns in our business or in the general economy and restricting us from making acquisitions, introducing new technologies and products or exploiting business opportunities; and •impacting debt covenants that limit our ability to borrow additional funds, dispose of assets, or repurchase shares of our common stock. Failure to comply with such covenants could result in an event of default which, if not cured or waived, could result in the acceleration of our outstanding indebtedness. Environmental laws and regulations may subject us to significant liability. Our operations are subject to various U.S. federal, state and local laws and regulations relating to the discharge, storage, treatment, handling, disposal and remediation of certain materials, substances and wastes used in our operations. New laws and regulations, stricter enforcement of existing laws and regulations, the discovery of previously unknown contamination or the imposition of new clean-up requirements may require us to incur a significant amount of additional costs in the future and could decrease the amount of free cash flow available to us for other purposes, including capital expenditures, research and development and other investments and could have a material adverse effect on our business, financial condition, results of operations and future prospects. Termination of our backlog of orders could negatively impact our results of operations and cash flows. We currently have a backlog of orders, primarily under contracts with the U.S. Government.As described above, the U.S. Government may unilaterally modify or terminate its contracts. Accordingly, most of our backlog could be modified or terminated by the U.S. Government, which would negatively impact our results of operations and cash flows. Global economic recession, continued tightening of credit markets, and U.S. Government intervention in financial and other industries may adversely affect our results. Domestic and foreign economies and equity and fixed income markets have recently experienced significant declines, and severely diminished liquidity and credit availability. These economic conditions are currently negatively impacting, and could continue to adversely affect, our sales to the commercial markets in which we operate, including our contract manufacturing business. Additionally, while we are unable to predict the impact and outcome of these economic events and the U.S. Government’s intervention to shore up financial and other industries, these events could also negatively affect future U.S. defense budgets and spending and, consequently, our financial condition, results of operations and cash flows. Item 1B. Unresolved Staff Comments None. Item2. Property At September 30, 2011 the Company operated corporate and administrative offices in two leased facilities, one in Clearwater, Florida, approximating 2,400 square feet, and the other in Brandon, Florida, approximating 5,000 square feet.The Company also leases on a month to month basis, an apartment in Frankfurt Germany to facilitate its European program. Our government contracting business is located on 261 acres owned by the Company in Mayo, Florida, where we operate a load, assembly, and pack facility specializing in fuzes, safe and arming devices and explosive simulators.There are more than 38 buildings on the property consisting of warehouses, storage, and manufacturing facilities. Item3. Legal Proceedings From time to time the Company may be a party to litigation matters involving claims against the Company. Management believes that there are no current matters that would have a material effect on the Company’s financial position or results of operations. Item4. Submission of Matters to a Vote of Security Holders During the year ended September 30, 2011 no matters were presented to our shareholders for approval. 7 PART II Item5. Market for Registrant’s Common Equity and Related Stockholder Matters Our Common Stock was traded on the "pink sheets" operated by the National Association of Securities Dealers, Inc., under the trading symbol "TSIH" from January 2, 1987 until April 2005.Our Common Stock traded on the Over-the-Counter Bulletin Board under the same symbol, but because of our failure to timely file reports pursuant to the Securities Exchange Act of 1934, as amended, we were delisted from trading on the OTCBB. As of the date of this report, our Common Stock is traded again on the “pink sheets” under the trading symbol “BLVT”We intend to cause an application to be filed to allow us to return to the Bulletin Board once we become current in our filings. However, there can be no assurances that our application will be approved. The range of closing bid prices shown below is as reported by these markets. The quotations shown reflect inter-dealer prices, without retail mark-up, markdown or commission and may not necessarily represent actual transactions. Quarter Ending High Low December 31, 2009 $ $ March 31, 2010 June 30, 2010 September 30, 2010 December 31, 2010 $ $ March 31, 2011 June 30, 2011 September 30, 2011 The closing bid price of our Common Stock on January 6, 2012, was $.0037 As of January 6, 2012, there were approximately 1,500 shareholders of record of our Common Stock, not including those persons who hold their shares in “street name”. We have not paid any dividends on our Common Stock since our inception. We do not foresee that we will have the ability to pay a dividend on our Common Stock in the fiscal year ended September 30, 2012. As of the date of this Report, our Common Stock is traded on the “pink sheets” operated by the National Association of Securities Dealers. Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD LOOKING STATEMENTS Certain portions of this report, and particularly the Management’s Discussion and Analysis of Financial Condition and Results of Operations, and the Notes to Consolidated Financial Statements, contain forward-looking statements which represent the Company’s expectations or beliefs concerning future events. The Company cautions that these statements are further qualified by important factors that could cause actual results to differ materially from those in the forward-looking statements. Overview: Starting January 1, 2009, Bulova Technologies Group, Inc. has operated in two business segments. The Government Contracting segment is focused on the production and procurement of military articles for the US. Government and other Allied Governments throughout the world, and is accounted for through two of the Company’s wholly owned subsidiaries, Bulova Technologies Ordnance Systems LLC., and Bulova Technologies (Europe) LLC, The Contract Manufacturing segment produced cable assemblies, circuit boards as well as complete systems, and is accounted for through BT Manufacturing Company, LLC, another of its wholly owned subsidiaries. In June of 2010, because of continuing losses in our contract manufacturing business segment, the Company announced management’s decision to market BT Manufacturing Company LLC for sale. During the quarter ended March 31, 2011, the Company accomplished this disposition.For reporting purposes, the Company has identified the assets and liabilities of BT Manufacturing Company LLC as pertaining to discontinued operations and has segregated its operating results and presented them separately as a discontinued operation for all periods.With the Company’s disposal of BT Manufacturing Company LLC, the Company is no longer operating more than one business segment as all efforts of the company are now focused on Department of Defense contracting. 8 Application of critical accounting policies: Management’s Discussion and Analysis of our Financial Condition and Results of Operations is based on the Company’s unaudited Consolidated Financial Statements, which have been prepared in accordance with U.S. generally accepted accounting principles (GAAP). The preparation of financial statements in accordance with GAAP requires that we make estimates and assumptions that affect the reported amounts of assets and liabilities and corresponding disclosures at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. On an ongoing basis, we continue to evaluate our estimates which in large part are based on historical experience and on various assumptions that we believe to be reasonable under the circumstances. The results of these estimates form the basis for making judgments about the carrying values of assets and liabilities that are not readily available from other sources. Actual results may differ from these estimates under different assumptions or conditions. Results of operations : Discontinued Operations For the year ended September 30, 2011 compared to the year ended September 30, 2010. The results of operations of BT Manufacturing Company LLC,reported as discontinued operations reflect a gain of $486,416 for the year ended September 30, 2011 as compared to an operational loss of $3,621,754 and an estimated loss on disposal of $3,550,000 for the year ended September 30, 2010.The reason for the gain after the discontinuance is primarily a result of over estimating the amount of loss to be incurred.The only items remaining to be resolved are the ultimate resolution of a small amount of payables and the debt the Company could not get resolved with the disposition. Continuing Operations Revenue for continuing operations for the year ended September 30, 2011 of $4,903,292 is a decrease of $6,766,570 when compared to the revenue for the year ended September 30, 2010 of $11,669,862. Cost of revenues for continuing operations for the year ended September 30, 2011 of $3,136,389 is a decrease of $5,439,745 when compared to the cost of revenues for the year ended September 30, 2010 of $8,576,134. Gross profit for continuing operations for the year ended September 30, 2011 of $1,766,903 is a decrease of $1,326,825 when compared to the gross profit for the year ended September 30, 2010 of $3,093,728. Selling and administrative expenses for continuing operations for the year ended September 30, 2011 of $5,475,857 is an increase of $1,071,986 when compared to selling and administrative expense for the year ended September 30, 2010 of $4,403,871. Stock based compensation for continuing operations for the year ended September 30, 2011 of $3,020,055 is an increase of $2,436,009 when compared to stock based compensation for the year ended September 30, 2010 of $584,046. Depreciation and amortization expense for continuing operations for the year ended September 30, 2011 of $2,141,931 is an increase of $1,516,202 when compared to depreciation and amortization for the year ended September 30, 2010 of $625,729.The increase relates primarily to the amortization of debt discounts and loan costs associated with new debt incurred during the current fiscal year Interest expense for continuing operations for the year ended September 30, 2011 of $1,012,163 is an increase of $280,255 when compared to interest expense for the year ended September 30, 2010 of $731,908 and is due to increased debt incurred during the current fiscal year. Other income for the year ended September 30, 2011 of $1,273,735 is primarily the result of a dispute settlement in favor of the Company in the amount of $1,272,545. The Company’s net loss from continuing operations for the year ended September 30, 2011 of $8,609,368 is an increase of $5,357,483 when compared to the net loss for the year ended September 30, 2010 of $3,251,885.This increase in net loss is due primarily to the amortization of debt discounts and stock based compensation. Liquidity and capital resources: As of September 30, 2011, the Company’s sources of liquidity were new debt and loans from shareholders. As of September 30, 2011, we had $169,499 in cash and cash equivalents. Cash flows used in operating activities was $2,355,206 for the year ended September 30, 2011.Continuing operations used cash flows of $2,239,035, while discontinued operations used $116,171. 9 Cash flows used in investing activities was $234,180 for the year ended September 30, 2011, and was all used by continuing operations. Cash flows from financing activities were $2,746,280 for the year ended September 30, 2011, and was all provided by continuing operations.Cash flows provided by continuing operations consisted primarily of new debt in the amount of $3,581,500, and proceeds from sale of stock in the amount of $633,000. The Company’s ability to cover its operating and capital expenses, and make required debt service payments will depend primarily on its ability to generate substantial operating cash flows. The Company‘s business may not generate cash flows at sufficient levels, and it is possible that currently anticipated contract awards may not be achieved. If we are unable to generate sufficient cash flow from operations to service our debt, we may be required to reduce costs and expenses, sell assets, reduce capital expenditures, refinance all or a portion of our existing debt as well as our operating needs, or obtain additional financing and we may not be able to do so on a timely basis, on satisfactory terms, or at all. Our ability to make scheduled principal payments or to pay interest on or to refinance our indebtedness depends on our future performance and financial results, which, to a certain extent, are subject to general conditions in or affecting the U.S.defense industry and to general economic, political, financial, competitive, legislative and regulatory factors beyond our control. While the Company believes that anticipated revenues resulting from additional contract awards accompanied by its efforts will be sufficient to bring profitability and a positive cash flow to the Company, it is uncertain that these results can be achieved. Accordingly, the Company will, in all likelihood have to raise additional capital to operate. There can be no assurance that such capital will be available when needed, or that it will be available on satisfactory terms. There are no off-balance sheet arrangements. Our ability to utilize net operating loss carry forwards may be limited As of September 30, 2011, the Company had net operating loss carry forwards (NOLs) of approximately $17.3 million for federal income tax purposes that will begin to expire between the years of 2019 and 2027. These NOLs may be used to offset future taxable income, to the extent we generate any taxable income, and thereby reduce or eliminate our future federal income taxes otherwise payable. Section 382 of the Internal Revenue Code imposes limitations on a corporation's ability to utilize NOLs if it experiences an ownership change as defined in Section 382.In general terms, an ownership change may result from transactions increasing the ownership of certain stockholders in the stock of a corporation by more than 50 percent over a three-year period. In the event that an ownership change has occurred, or were to occur, utilization of our NOLs would be subject to an annual limitation under Section 382 determined by multiplying the value of our stock at the time of the ownership change by the applicable long-term tax-exempt rate as defined in the Internal Revenue Code. Any unused annual limitation may be carried over to later years.We may be found to have experienced an ownership change under Section 382 as a result of events in the past or the issuance of shares of common stock upon a conversion of notes, or a combination thereof.If so, the use of our NOLs, or a portion thereof, against our future taxable income may be subject to an annual limitation under Section 382, which may result in expiration of a portion of our NOLs before utilization. 10 Item8. Consolidated Financial Statements BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARY INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 12 Consolidated Balance Sheets as of September 30, 2011 and 2010 13 Consolidated Statements of Operations for the Years Ended September 30, 2011 and 2010 14 Consolidated Statements of Cash Flows for the Years Ended September 30, 2011 and 2010 15 Consolidated Statement of Changes in Stockholders’ Equity for the Years Ended September 30, 2011 and 2010 17 Notes to Consolidated Financial Statements 19 11 Drake & Klein CPAs 2451 McMullen Booth Rd., Suite 210 Clearwater, FL33759 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Bulova Technologies Group, Inc. We have audited the accompanying consolidated balance sheets of Bulova Technologies Group, Inc. and subsidiaries as of September 30, 2011 and 2010, and the related consolidated statements of operations, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required at this time to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal controls over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Bulova Technologies Group, Inc. and subsidiaries as of September 30, 2011 and 2010, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Drake & Klein CPAs Drake & Klein CPAs Clearwater, Florida January 13, 2012 12 BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS September 30, ASSETS Cash and cash equivalents $ $ Accounts receivable Contract claim receivable - - Inventory Other current assets - Current assets from discontinued operations - Total Current Assets Property, plant and equipment Investments Other assets Non-current assets from discontinued operations - $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT Accounts payable $ $ Accrued expenses Advance payments and billings in excess of cost Current portion of long term debt Current liabilities from discontinued operations Total current liabilities Shareholder loans and accrued interest Long term debt, net of current portion– Non-current liabilities associated with assets held for sale - Commitments and contingencies - - Shareholders’ deficit Common stock, $.001 par; authorized 1,000,000,000 shares, 438,138,975 and 81,902,405 issued and outstanding at September 30, 2011 and 2010 Additional paid in Capital in excess of par Retained earnings (deficit) $ $ See accompanying notes to consolidated financial statements. 13 Table of Contents BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended September 30, Revenues $ $ Cost of revenues Gross profit $ Selling and administrative expenses Stock based compensation Depreciation and amortization expense Interest expense Total expenses Loss from operations ) ) Other income (expense) Other income (expense) ) Loss from continuing operations before income taxes ) ) Income tax expense - - Loss from continuing operations ) ) Gain (loss) from discontinued operations, net of tax ) Net loss $ ) $ ) Basic and diluted net loss per common share Loss from continuing operations $ ) $ ) Loss from discontinued operations ) Net loss $ ) $ ) Weighted average common shares, basic and diluted See notes to consolidated financial statements. 14 Table of Contents BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended September 30, Cash flows from operating activities: Net loss $ $ (Gain) loss from discontinued operations Loss from continuing operations Adjustments to reconcile loss from continuing operations to net cash flows from operating activities: Depreciation and amortization Recognition of deferred revenue - Stock based compensation Changes in operating assets and liabilities Accounts receivable Inventory Prepaid expenses and other assets Accounts payable and accrued expenses Advance payments and billings in excess of costs Net cash flows from operating activities – continuing operations Net cash flows from operating activities – discontinued operations Net cash flows from operating activities Cash flows from investing activities: Cash disposed of in business disposition - Investments in multiple companies Purchase of property and equipment Net cash flows from investing activities – continuing operations Net cash flows from investing activities – discontinued operations - (257,057) Net cash flows from investing activities Cash flows from financing activities Shareholder advances Repayment of Shareholder loans - Increases in long term debt Repayments of long term debt Proceeds from sale of stock Net cash flows from financing activities – continuing operations Net cash flows from financing activities – discontinued operations Net cash flows from financing activities Increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ Cash paid for interest $ $ Cash paid for taxes $ - $ - 15 Supplemental schedule of non-cash financing and investing activities: · October 16,2009, the Company issued 249,999 shares of common stock to acquire Cybercare · November 24, 2009, the Company issued 2,100,000 shares of common stock in satisfaction of debt to unrelated parties · December 16, 2009, the Company issued 2,500,000 shares of common stock to securitized debt · December 22, 2009, the Company issued warrants to acquire 2,500,000 shares of common stock in conjunction with the acquisition of new debt · December 22, 2009, the Company incurred debt in the amount of $1,672,451 to acquire equipment and settle a related party lease · January 20, 2010, the Company issued 2,000,000 shares to securitize debt and recorded it as stock based compensation · February 8, 2010, the Company issued 850,000 shares to various individuals as stock based compensation · June 25, 2010, the Company sold all of its interest in Bulovatech Labs in exchange for 200,000,000 shares of Growth Technologies International, Inc. (GRWT). · During the month of August2010 – the Company issued 1,849,496 shares to various individuals as stock based compensation · October 29, 2010, the Company issued 45,000,000 shares of common stock for interest accrued on related party debt · November 5, 2010, the Company issued warrants to acquire 1,600,000 shares of common stock in conjunction with the acquisition of new debt · February 4, 2011, the Company issued warrants to acquire 1,000,000 shares of common stock in conjunction with the acquisition of new convertible debt · March 22, 2011, the Company issued warrants to acquire 1,300,000 shares of common stock in conjunction with the acquisition of new debt · May 25, 2011, the Company issued warrants to acquire 3,000,000 shares of common stock in conjunction with the acquisition of new debt · June 23, 2011, the Company issued warrants to acquire 1,800,000 shares of common stock in conjunction with the acquisition of new debt · July 14, 2011, the Company issued warrants to acquire 2,300,000 shares of common stock in conjunction with the acquisition of new debt · August 1, 2011, the Company issued warrants to acquire 3,000,000 shares of common stock in conjunction with the acquisition of new debt · August 9, 2011, the Company issued warrants to acquire 5,850,000 shares of common stock in conjunction with the acquisition of new debt · August 30, 2011, the Company issued warrants to acquire 2,574,000 shares of common stock in conjunction with the acquisition of new debt See notes to consolidated financial statements. 16 BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS EQUITY Common Stock Number of Shares Amount Additional Paid in Capital Accumulated (deficit) Treasury Stock Total Balances, September 30, 2009 $ $ $ ) $ ) $ ) Issuance of shares to acquire Cybercare Issuance of shares in satisfaction of debt Issuance of shares for securitization of debt Issuance of warrants associated with new debt Issuance of shares for securitization of debt Issuance of shares as stock based compensation Issuance of shares as stock based compensation Cancellation of treasury shares ) (3
